253 So.2d 873 (1971)
James Darrell JOHNS, Petitioner,
v.
Louie L. WAINWRIGHT, Director, Division of Corrections of the State of Florida, Respondent.
No. 41442.
Supreme Court of Florida.
October 27, 1971.
Henry R. Barksdale of Barksdale, Mayo, Murphy & Williams, P.A., Pensacola, for petitioner.
Robert L. Shevin, Atty. Gen. and Reeves Bowen, Asst. Atty. Gen., for respondent.
ADKINS, Justice.
This cause is before us on petition for writ of habeas corpus.
Petitioner was convicted of the offense of robbery and sentenced to imprisonment for life. On appeal, the judgment of conviction was affirmed. Petitioner sought a writ of certiorari from this Court directed to the District Court of Appeal, but the petition was denied because it was untimely filed.
Now, petitioner invokes habeas corpus proceeding alleging the same errors as those presented to the District Court of Appeal and decided adversely to him. This Court will not reconsider those issues. Jones v. Wainwright, 252 So.2d 570, opinion filed September 8, 1971.
*874 This is in essence a petition for conflict certiorari (labeled habeas corpus) to circumvent the requirement of the rule that the petition be filed within thirty days from the decision of the District Court.
The District Courts of Appeal were never intended to be intermediate courts. It was the intention of the framers of the constitutional amendment which created the District Courts that the decision of those courts would, in most cases, be final and absolute.
The finality of the decision of the District Court of Appeal is recognized and the petition for writ of habeas corpus is denied.
It is so ordered.
ROBERTS, C.J., and BOYD, McCAIN and DEKLE, JJ., concur.